            Case 7:19-cv-01322-KMK Document 20 Filed 06/12/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT COURT OF NEW YORK

OWEN HARTY, Individually,                           :
                                                    :
                Plaintiffs,                         :
                                                    :
v.                                                  :   Case No.19 Civ. 1322 (VB)
                                                    :
NYACK MOTOR HOTEL INC., A New York                  :   DECLARATION IN OPPOSITION
Corporation,                                        :   TO MOTION TO DISMISS
                                                    :
                Defendant.                          :



       PETER SVERD, ESQ., an attorney duly admitted to practice law in this Court and in the

courts of the State of New York, hereby declares under penalty of perjury that the following is true

and correct:

       1.       I am a member of The Law Offices of Peter Sverd, P and, I appear as Of Counsel to

Thomas B. Bacon, P.A. I am familiar with the facts set forth in this Declaration bases upon my

representation of the Plaintiff, Owen Harty, documents in the public domain, pertinent to this action.

I submit this Declaration, and the accompanying Memorandum of Law, dated June 12, 2019, in

opposition to the defendant Nyack Motor Hotel, Inc.’s motion pursuant to Fed. R. Civ. P. 8(a),

12(b)(1), 12 (b)(6) and 19(a), which seeks the dismissal of the Complaint.

       2.       Annexed hereto at EXHIBIT A are images, hotel information, booking information

from the website known as: priceline.com.

       3.       Annexed hereto at EXHIBIT B are images, hotel information, booking information

from the website known as: Booking.com.

       4.       Annexed hereto at EXHIBIT C are images, hotel information, booking information

from the website known as: Hotels.com.
         Case 7:19-cv-01322-KMK Document 20 Filed 06/12/19 Page 2 of 3



5.     Annexed hereto at EXHIBIT D is the Guidelines for 28 C.F.R. Part 36,

Nondiscrimination on the Basis of Disability in Public Accommodations and Commercial Facilities.

6.     Annexed hereto at EXHIBIT E are excerpts of websites that which reference Nyack

Motor Lodge.



       WHEREFORE, the reasons set forth in the accompanying Memorandum of Law,

Plaintiff respectfully submits that the Defendant’s motion should be denied in all respects, as

well as, granting further relief that This Court deems just and proper.

       Dated: New York, New York
              June 12, 2019

                                              Peter Sverd, Esq.
                                              of Counsel to Thomas B. Bacon, P.A.
                                              225 Broadway, Suite 613
                                              New York, New York 10007
                                              ph. (646) 751-8743
                                              psverd@sverdlawfirm.com

                                              By:___/s/ Peter Sverd, Esq.
                                                  Peter Sverd, Esq.(SDNY 0406)
       Case 7:19-cv-01322-KMK Document 20 Filed 06/12/19 Page 3 of 3




                                                \
                                           Certificate
                                               \       of Service

       I hereby certify that a true and correct copy of the foregoing was served on all counsel of record via

the Court’s CM/ECF system this 12 day of June 2019.
                                                                            By: /s/ Peter Sverd, Esq.
